of convictionl was entered on October 28, 2009, providing a sentence of 20
                to 50 months. After a probation revocation hearing on May 17, 2013, a
                modified order admitting Bramlage to probation and fixing the terms of
                his probation was entered, again noting an underlying sentence of 12 to 36
                months. Bramlage argues that his sentence was ambiguous and that he
                justifiably relied upon the sentence construction set forth in the probation
                agreement and the modified probation agreement. He asks this court to
                remand the case with instructions that the district court reinstate the
                modified sentence of 12 to 36 months.
                            We have held that a judgment is final once it is 'signed by the
                judge and entered by the clerk." Miller v. Hayes, 95 Nev. 927, 929, 604
P.2d 117, 118 (1979) (quoting NRS 176.105(3)). Here, the district court
                entered the judgment of conviction on October 28, 2009, in which
                Bramlage was sentenced to a term of 20 to 50 months, that term was
                suspended, and Bramlage was placed on probation. The documents
                referenced by Bramlage, both prepared by the Division of Parole and
                Probation and not the district court, merely set forth the terms of his
                probation. While the documents were signed by the district court, they
                were not judgments of conviction nor did they modify Bramlage's sentence.
                Furthermore, at the first probation revocation hearing on May 17, 2013,
                the district court reiterated Bramlage's underlying sentence of 20 to 50
                months before reinstating his probation. We conclude that the district
                court did not abuse its discretion by imposing the underlying sentence of
                20 to 50 months upon later revoking his probation.      See MRS 176A.630

                      We note that the district court entitled Bramlage's judgment of
                conviction a Judgment and Sentence.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                (identifying actions the court may take upon determining probationer
                violated a term of probation). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                          ,
                                                                              J.
                                                   Hardesty


                                                         D117,1
                                                         -
                                                   Douglas
                                                                              J.



                                                                              J.
                                                   Cherry


                cc: Hon. Gary Fairman, District Judge
                     State Public Defender/Ely
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     Eureka County District Attorney
                     Eureka County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A